Citation Nr: 1625843	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  13-34 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD) with major depressive disorder and alcohol abuse.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Todd S. Hammond, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1970 to June 1971 and from October 1971 to October 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2012 and November 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2016.  A transcript of that hearing has been associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into account those electronic records.  

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In March 2016, prior to the promulgation of a decision in the appeal, the Veteran and his representative indicated that they wanted to withdraw the appeal as to the issue of entitlement to an increased evaluation for PTSD with major depressive disorder and alcohol abuse.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran and his representative have been met for the issue of entitlement to an increased evaluation for PTSD with major depressive disorder and alcohol abuse.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).  

In the present case, on the record at the March 2016 hearing, the Veteran and his representative indicated that they intended to withdraw the appeal for the issue of entitlement to an increased evaluation for PTSD with major depressive disorder and alcohol abuse.  Thus, with regard to that issue, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review that issue, and the claim is dismissed.


ORDER

The appeal for entitlement to an increased evaluation for PTSD with major depressive disorder and alcohol abuse is dismissed.


REMAND

During the March 2016 hearing, the Veteran contended that the side effects from the medication he takes to treat his service-connected PTSD with major depressive disorder and alcohol abuse contributes to his unemployability.  However, the evidence of record does not include a medical opinion addressing that theory of entitlement.  In addition, there is conflicting evidence as to whether the Veteran's unemployability is due solely to his service-connected PTSD with major depressive disorder and alcohol abuse as opposed to another factor, such as a nonservice-connected disorder and/or his criminal record.


Accordingly, the case is REMANDED for the following action:
 

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for PTSD with major depressive disorder and alcohol abuse.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  After completing the foregoing development, AOJ should refer the Veteran's claims folder to the March 2011 November 2013 VA psychological examiner, or if he is unavailable, to another suitably qualified VA examiner for a medical opinion.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's post-service medical records and his own assertions.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge. If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should discuss the functional impairment caused solely by the Veteran's service-connected disabilities.  In so doing, he or she should address the medications used to treat those disabilities and any known side effects.  

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2015), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel. 

The examiner should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. 

The ultimate purpose of the VA social and industrial survey is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work (including as a result of of any side effects used to treat a service-connected disability). 

The report should indicate how the Veteran's service-connected disabilities alone affect his employability.  The report should also indicate if there is any form of employment that the Veteran could perform, and if so, what type. 

A written copy of the report should be associated with the claims folder.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


